UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2008 Commission file number: 1-10853 BB&T CORPORATION (Exact name of registrant as specified in its charter) North Carolina (State of Incorporation) 200 West Second Street Winston-Salem, North Carolina (Address of Principal Executive Offices) 56-0939887 (I.R.S. Employer Identification No.) 27101 (Zip Code) (336) 733-2000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ ; NO ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO þ ; At April 30, 2008, shares of the registrant's common stock, $5 par value, were outstanding. BB&T CORPORATION FORM 10-Q March 31, 2008 INDEX Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 2 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 26 Executive Summary 30 Analysis of Financial Condition 31 Analysis of Results of Operations 41 Market Risk Management 47 Capital Adequacy and Resources 52 Segment Results 55 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 56 Part II. OTHER INFORMATION Item 1. Legal Proceedings 56 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 6. Exhibits 57 SIGNATURES 58 EXHIBIT INDEX 59 CERTIFICATIONS 60 BB&T Corporation Page 1 First Quarter 2008 10-Q Item 1. Financial Statements BB&T CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions, except per share data, shares in thousands) March 31, December 31, Assets Cash and due from banks $ $ 2,050 Interest-bearing deposits with banks 388 Federal funds sold and securities purchased under resale agreements or similar arrangements 679 Segregated cash due from banks 208 Trading securities at fair value 1,009 Securities available for sale at fair value 22,419 Loans held for sale ($1,745 at fair value at March 31, 2008) 779 Loans and leases, net of unearned income 90,907 Allowance for loan and lease losses ) (1,004 ) Loans and leases, net 89,903 Premises and equipment, net of accumulated depreciation 1,529 Goodwill 5,194 Core deposit and other intangible assets 489 Residential mortgage servicing rights at fair value 472 Other assets 7,499 Total assets $ $ 132,618 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ $ 13,059 Interest checking 1,201 Other client deposits 35,504 Client certificates of deposit 26,972 Other interest-bearing deposits 10,030 Total deposits 86,766 Federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 10,634 Long-term debt 18,693 Accounts payable and other liabilities 3,893 Total liabilities 119,986 Commitments and contingencies (Note 6) Shareholders' equity: Preferred stock, $5 par, 5,000 shares authorized, none issued or outstanding at March 31, 2008 or at December 31, 2007 - - Common stock, $5 par, 1,000,000 shares authorized; 546,799 issued and outstanding at March 31, 2008, and 545,955 issued and outstanding at December 31, 2007 2,730 Additional paid-in capital 3,087 Retained earnings 6,919 Accumulated other comprehensive loss, net of deferred income taxes of $(63) at March 31, 2008 and $(65) at December 31, 2007 ) (104 ) Total shareholders' equity 12,632 Total liabilities and shareholders' equity $ $ 132,618 The accompanying notes are an integral part of these consolidated financial statements. BB&T Corporation Page 2 First Quarter 2008 10-Q BB&T CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in millions, except per share data, shares in thousands) For the Three Months Ended March 31, 2007 Interest Income Interest and fees on loans and leases $ $ 1,613 Interest and dividends on securities 268 Interest on short-term investments 11 10 Total interest income 1,891 Interest Expense Interest on deposits 647 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 88 87 Interest on long-term debt 212 Total interest expense 946 Net Interest Income 945 Provision for credit losses 71 Net Interest Income After Provision for Credit Losses 874 Noninterest Income Insurance commissions 197 Service charges on deposits 138 Investment banking and brokerage fees and commissions 86 82 Mortgage banking income 59 30 Other nondeposit fees and commissions 46 43 Checkcard fees 46 41 Trust income 40 40 Bankcard fees and merchant discounts 36 30 Income from bank-owned life insurance 13 28 Securities gains (losses), net 43 (11 ) Other income 36 34 Total noninterest income 652 Noninterest Expense Personnel expense 524 Occupancy and equipment expense 116 Professional services 37 31 Loan processing expenses 31 26 Amortization of intangibles 27 25 Merger-related and restructuring charges, net 5 6 Other expenses 155 Total noninterest expense 883 Earnings Income before income taxes 643 Provision for income taxes 222 Net income $ $ 421 Per Common Share Net income: Basic $ $ .78 Diluted $ $ .77 Cash dividends paid $ $ .42 Weighted Average Shares Outstanding Basic 541,851 Diluted 547,230 The accompanying notes are an integral part of these consolidated financial statements. BB&T Corporation Page 3 First Quarter 2008 10-Q BB&T CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the Three Months Ended March 31, 2008 and 2007 (Unaudited) (Dollars in millions, except per share data, shares in thousands) Accumulated Shares of Additional Other Total Common Common Paid -In Retained Comprehensive Shareholders' Stock Stock Capital Earnings Income (Loss) Equity Balance, January 1, 2007 541,475 $ 2,707 $ 2,801 $ 6,596 $ (359 ) $ 11,745 Add (Deduct): Comprehensive income (loss): Net income - - - 421 - 421 Unrealized holding gains (losses) arising during the period on securities available for sale, net of tax of $28 - 64 64 Reclassification adjustment for losses (gains) on securities available for sale included in net income, net of tax of $4 - 7 7 Change in unrealized gains (losses) on securities, net of tax - 71 71 Change in unrecognized gains (losses) on cash flow hedges, net of tax of $1 - 1 1 Change in pension and postretirement liability, net of tax - (1 ) (1 ) Total comprehensive income (loss) - - - 421 71 492 Common stock issued: In connection with stock option exercises and other employee benefits, net of cancellations 941 5 20 - - 25 Cash dividends declared on common stock, $.42 per share - - - (228 ) - (228 ) Cumulative effect of adoption of FIN 48 - - - (119 ) - (119 ) Cumulative effect of adoption of FSP FAS 13-2 - - - (306 ) - (306 ) Other, net - - 41 - - 41 Balance, March 31, 2007 542,416 $ 2,712 $ 2,862 $ 6,364 $ (288 ) $ 11,650 Balance, January 1, 2008 545,955 $ 2,730 $ 3,087 $ 6,919 $ (104 ) $ 12,632 Add (Deduct): Comprehensive income (loss): Net income - - - 428 - 428 Unrealized holding gains (losses) arising during the period on securities available for sale, net of tax of $22 - 37 37 Reclassification adjustment for losses (gains) on securities available for sale included in net income, net of tax of $(16) - (27 ) (27 ) Change in unrealized gains (losses) on securities, net of tax - 10 10 Change in unrecognized gains (losses) on cash flow hedges, net of tax of $(4) - (7 ) (7 ) Change in pension and postretirement liability, net of tax - (1 ) (1 ) Foreign currency translation adjustment - (1 ) (1 ) Total comprehensive income (loss) - - - 428 1 429 Common stock issued: In connection with stock option exercises and other employee benefits, net of cancellations 844 4 21 - - 25 Cash dividends declared on common stock, $.46 per share - - - (252 ) - (252 ) Cumulative effect of adoption of EITF 06-4 and EITF 06-10 - - - (8 ) - (8 ) Other, net - - 16 - - 16 Balance, March 31, 2008 546,799 $ 2,734 $ 3,124 $ 7,087 $ (103 ) $ 12,842 The accompanying notes are an integral part of these consolidated financial statements. BB&T Corporation Page 4 First Quarter 2008 10-Q BB&T CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) For the Three Months Ended March 31, 2007 Cash Flows From Operating Activities: Net income $ $ 421 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Provision for credit losses 71 Depreciation 46 44 Amortization of intangibles 27 25 Equity-based compensation 16 28 Discount accretion and premium amortization on long-term debt, net 27 31 (Gain) loss on sales of securities, net ) 11 Gain on disposals of premises and equipment, net - (3 ) Net decrease in trading account securities 1,241 Net increase in loans held for sale ) (91 ) (Increase) decrease in other assets, net ) 33 Increase (decrease) in accounts payable and other liabilities, net (1,152 ) (Increase) decrease in segregated cash due from banks ) 45 Other, net 18 (18 ) Net cash (used in) provided by operating activities ) 686 Cash Flows From Investing Activities: Proceeds from sales of securities available for sale 830 Proceeds from maturities, calls and paydowns of securities available for sale 1,286 Purchases of securities available for sale ) (2,200 ) Originations and purchases of loans and leases, net of principal collected ) (890 ) Net cash (paid) acquired in business combinations ) 13 Proceeds from disposals of premises and equipment 2 11 Purchases of premises and equipment ) (66 ) Proceeds from sales of foreclosed property or other real estate held for sale 23 21 Other, net 33 - Net cash used in investing activities ) (995 ) Cash Flows From Financing Activities: Net increase (decrease) in deposits (1,132 ) Net decrease in federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds ) (2,686 ) Proceeds from issuance of long-term debt 4,000 Repayment of long-term debt ) (1 ) Net proceeds from common stock issued 25 25 Cash dividends paid on common stock ) (228 ) Excess tax benefit from equity-based awards - 13 Net cash provided by (used in) financing activities (9 ) Net Decrease in Cash and Cash Equivalents ) (318 ) Cash and Cash Equivalents at Beginning of Period 2,712 Cash and Cash Equivalents at End of Period $ $ 2,394 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ $ 890 Income taxes 63 1,317 The accompanying notes are an integral part of these consolidated financial statements. Back to Index BB&T Corporation Page 5 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 NOTE 1. Basis of Presentation General In the opinion of management, the accompanying unaudited Consolidated Balance Sheets, Consolidated Statements of Income, Consolidated Statements of Changes in Shareholders Equity, and Consolidated Statements of Cash Flows of BB&T Corporation and subsidiaries (referred to herein as BB&T, the Corporation or the Company), present fairly, in all material respects, BB&Ts financial position at March 31, 2008 and December 31, 2007, and BB&Ts results of operations, changes in shareholders equity and cash flows for the three month periods ended March 31, 2008 and 2007. In the opinion of management, all adjustments necessary to fairly present the consolidated financial position and consolidated results of operations have been made. All adjustments during the first three months of 2008 and 2007 were of a normal recurring nature. These consolidated financial statements and notes are presented in accordance with the instructions for Form 10-Q. The information contained in the footnotes included in BB&Ts Annual Report on Form 10-K for the year ended December 31, 2007 should be referred to in connection with these unaudited interim consolidated financial statements. Nature of Operations BB&T is a financial holding company headquartered in Winston-Salem, North Carolina. BB&T conducts its operations primarily through its subsidiary Branch Banking and Trust Company (Branch Bank), which has branches in North Carolina, South Carolina, Virginia, Maryland, Georgia, West Virginia, Tennessee, Kentucky, Florida, Alabama, Indiana and Washington, D.C. Branch Bank provides a wide range of banking services to individuals and businesses, and offers a variety of loans to businesses and consumers. Such loans are made primarily to individuals residing in the market areas described above or to businesses located within BB&Ts geographic footprint. Branch Bank also markets a wide range of deposit services to individuals and businesses. Branch Bank offers, either directly, or through its subsidiaries, lease financing to businesses and municipal governments; factoring; discount brokerage services, annuities and mutual funds; life insurance, property and casualty insurance, health insurance and commercial general liability insurance on an agency basis and through a wholesale insurance brokerage operation; insurance premium financing; permanent financing arrangements for commercial real estate; loan servicing for third-party investors; direct consumer finance loans to individuals; and trust services. The direct nonbank subsidiaries of BB&T provide a variety of financial services including automobile lending, equipment financing, full-service securities brokerage, payroll processing, asset management and capital markets services. Principles of Consolidation The consolidated financial statements of BB&T include the accounts of BB&T Corporation and those subsidiaries that are majority owned by BB&T and over which BB&T exercises control. In consolidation, all significant intercompany accounts and transactions are eliminated. The results of operations of companies acquired are included only from the dates of BB&T Corporation Page 6 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 acquisition. All material wholly owned and majority owned subsidiaries are consolidated unless accounting principles generally accepted in the United States of America require otherwise. BB&T evaluates variable interests in entities for which voting interests are not an effective means of identifying controlling financial interests. Variable interests are those in which the value of the interest changes with the fair value of the net assets of the entity exclusive of variable interests. If the results of the evaluation indicate the existence of a primary beneficiary and the entity does not effectively disperse risks among the parties involved, that primary beneficiary is required to consolidate the entity. Likewise, if the evaluation indicates that the requirements for consolidation are not met and the entity has previously been consolidated, then the entity would be deconsolidated. BB&T has variable interests in certain entities that were not required to be consolidated, including affordable housing partnership interests, historic tax credit partnerships, other partnership interests and trusts that have issued capital securities. BB&T accounts for unconsolidated partnership investments using the equity method of accounting. In addition to affordable housing partnerships, which represent the majority of unconsolidated investments in variable interest entities, BB&T also has investments and future funding commitments to venture capital and other entities. The maximum potential exposure to losses relative to investments in variable interest entities is generally limited to the sum of the outstanding balance, future funding commitments and any related loans to the entity. Loans to these entities are underwritten in substantially the same manner as are other loans and are generally secured. BB&T has investments in certain entities for which BB&T does not have controlling interest. For these investments, the Company records its interest using the equity method with its portion of income or loss being recorded in other noninterest income in the Consolidated Statements of Income. BB&T periodically evaluates these investments for impairment. Reclassifications In certain instances, amounts reported in prior periods consolidated financial statements have been reclassified to conform to the current presentation. Such reclassifications had no effect on previously reported shareholders equity or net income. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan and lease losses and the reserve for unfunded lending commitments, determination of fair value for financial instruments, valuation of goodwill, BB&T Corporation Page 7 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 intangible assets and other purchase accounting related adjustments, benefit plan obligations and expenses, and tax assets, liabilities and expenses. Changes in Accounting Principles and Effects of New Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 157,  Fair Value Measurements , (SFAS No. 157), which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS No. 157 clarifies that fair value is the price that would be received to sell an asset or the price paid to transfer a liability in the principal or most advantageous market available to the entity in an orderly transaction between market participants on the measurement date. SFAS No. 157 is required to be applied whenever another financial accounting standard requires or permits an asset or liability to be measured at fair value. SFAS No. 157 does not expand the use of fair value to any new circumstances. BB&T adopted SFAS No. 157 effective January 1, 2008. The adoption of SFAS No. 157 was not material to the consolidated financial statements. Additional disclosures required by SFAS No. 157 are included in Note 12 to these consolidated financial statements. In September 2006, the FASB reached a consensus on Emerging Issues Task Force (EITF) Issue 06-4,  Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements , (EITF Issue 06-4). In March 2007, the FASB reached a consensus on EITF Issue 06-10,  Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements , (EITF Issue 06-10). Both of these standards require a company to recognize an obligation over an employees service period based upon the substantive agreement with the employee such as the promise to maintain a life insurance policy or provide a death benefit. BB&T adopted the provisions of these standards effective January 1, 2008. The adoption of these standards was not material to the consolidated financial statements. In February 2007, the FASB issued SFAS No. 159,  The Fair Value Option for Financial Assets and Financial LiabilitiesIncluding an amendment of FASB Statement No. 115 , (SFAS No. 159 or the Fair Value Option), which permits companies to choose to measure many financial instruments and certain other items at fair value, on an instrument-by-instrument basis. Once a company has elected to record eligible items at fair value, the decision is generally irrevocable. The objective of SFAS No. 159 is to improve financial reporting by providing companies with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. BB&T adopted SFAS No. 159 effective January 1, 2008, and elected the Fair Value Option for certain loans held for sale originated after December 31, 2007. The adoption of SFAS No. 159 was not material to the consolidated financial statements. Additional disclosures required by SFAS No. 159 are included in Note 12 to these consolidated financial statements. In November 2007, the Securities and Exchange Commission (SEC) Staff issued Staff Accounting Bulletin No. 109 (SAB No. 109)  Written Loan Commitments Recorded at Fair Value through Earnings , which supersedes the guidance previously issued in SAB No. 105  Application of Accounting Principles to Loan Commitments  (SAB No. 105). SAB No. 109 expresses the current view of the Staff that the expected net future cash flows related to the BB&T Corporation Page 8 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 associated servicing of the loan should be included in the measurement of all written loan commitments that are accounted for at fair value through earnings. The provisions of SAB No. 109 affect only the timing of mortgage banking income recognition and are effective for loan commitments as of January 1, 2008. The adoption of the provisions of SAB No. 109 was not material to BB&Ts consolidated results of operations. In December 2007, the FASB issued SFAS No. 141 (revised 2007),  Business Combinations , (SFAS No. 141(R)). SFAS No. 141(R) requires the acquiring entity in a business combination to recognize the full fair value of assets acquired and liabilities assumed in the transaction (whether a full or partial acquisition); establishes the acquisition-date fair value as the measurement objective for all assets acquired and liabilities assumed; requires expensing of most transaction and restructuring costs; and requires the acquirer to disclose to investors and other users all of the information needed to evaluate and understand the nature and financial effect of the business combination. SFAS No. 141(R) is effective for BB&T for business combinations consummated after December 31, In December 2007, the FASB issued SFAS No. 160,  Noncontrolling Interests in Consolidated Financial Statementsan amendment of ARB No. 51 , (SFAS No. 160). SFAS No. 160 requires that a noncontrolling interest in a subsidiary be accounted for as equity in the consolidated statement of financial position and that net income include the amounts for both the parent and the noncontrolling interest, with a separate amount presented in the income statement for the noncontrolling interest share of net income. SFAS No. 160 also expands the disclosure requirements and provides guidance on how to account for changes in the ownership interest of a subsidiary. SFAS No. 160 is effective prospectively for BB&T on January 1, 2009, except for the presentation and disclosure provisions which will be applied retrospectively for all periods presented. In March 2008, the FASB issued SFAS No. 161,  Disclosures about Derivative Instruments and Hedging Activitiesan amendment of SFAS No. 133 , (SFAS No. 161). SFAS No. 161 requires that an entity provide enhanced disclosures related to derivative and hedging activities. SFAS No. 161 is effective for BB&T on January 1, 2009. BB&T Corporation Page 9 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 NOTE 2. Business Combinations and Intangible Assets Acquisitions During the first three months of 2008, BB&T acquired four insurance agencies. Approximately $11 million in goodwill and $10 million of identifiable intangibles were recorded in connection with these transactions. Goodwill and Other Intangible Assets The changes in the carrying amount of goodwill attributable to each of BB&Ts operating segments for the three months ended March 31, 2008 are as follows: Goodwill Activity by Operating Segment Residential Banking Mortgage Sales Specialized Insurance Financial All Network Banking Finance Lending Services Services Other Total (Dollars in millions) Balance, January 1, 2008 $ 4,035 $ 7 $ 93 $ 100 $ 741 $ 192 $ 26 $ 5,194 Acquisitions - 11 - - 11 Contingent consideration - 21 - - 21 Other adjustments 2 - - (2 ) - Balance, March 31, 2008 $ 4,037 $ 7 $ 93 $ 98 $ 773 $ 192 $ 26 $ 5,226 The following table presents the gross carrying amounts and accumulated amortization for BB&Ts identifiable intangible assets subject to amortization at the dates presented: Identifiable Intangible Assets As of March 31, 2008 As of December 31, 2007 Gross Net Gross Net Carrying Accumulated Carrying Carrying Accumulated Carrying Amount Amortization Amount Amount Amortization Amount (Dollars in millions) Identifiable intangible assets Core deposit intangibles $ 457 $ (295 ) $ 162 $ 457 $ (284 ) $ 173 Other (1) 578 (266 ) 312 566 (250 ) 316 Totals $ 1,035 $ (561 ) $ 474 $ 1,023 $ (534 ) $ 489 (1) Other identifiable intangibles are primarily customer relationship intangibles. BB&T Corporation Page 10 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 NOTE 3. Securities The amortized cost and approximate fair values of securities available for sale were as follows: March 31, 2008 Amortized Gross Unrealized Fair Cost Gains Losses Value (Dollars in millions) Securities available for sale: U.S. Treasury securities $ 67 $ 2 $ - $ 69 U.S. government-sponsored entity securities 4,536 92 - 4,628 Mortgage-backed securities 14,314 146 23 14,437 States and political subdivisions 1,529 10 124 1,415 Equity and other securities 3,070 9 141 2,938 Total securities available for sale $ 23,516 $ 259 $ 288 $ 23,487 December 31, 2007 Amortized Gross Unrealized Fair Cost Gains Losses Value (Dollars in millions) Securities available for sale: U.S. Treasury securities $ 72 $ 1 $ - $ 73 U.S. government-sponsored entity securities 9,720 49 35 9,734 Mortgage-backed securities 8,218 58 55 8,221 States and political subdivisions 1,423 20 51 1,392 Equity and other securities 3,031 15 47 2,999 Total securities available for sale $ 22,464 $ 143 $ 188 $ 22,419 The following tables reflect the gross unrealized losses and fair values of BB&Ts investments, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at the dates presented. March 31, 2008 Less than 12 months 12 months or more Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (Dollars in millions) Securities: U.S. government-sponsored entity securities $ - $ - $ 79 $ - $ 79 $ - Mortgage-backed securities 4,061 17 490 6 4,551 23 States and political subdivisions 719 122 15 2 734 124 Equity and other securities 1,874 133 121 8 1,995 141 Total temporarily impaired securities $ 6,654 $ 272 $ 705 $ 16 $ 7,359 $ 288 BB&T Corporation Page 11 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 December 31, 2007 Less than 12 months 12 months or more Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (Dollars in millions) Securities: U.S. government-sponsored entity securities $ 1,537 $ 16 $ 3,701 $ 19 $ 5,238 $ 35 Mortgage-backed securities 3,236 39 797 16 4,033 55 States and political subdivisions 354 51 1 - 355 51 Equity and other securities 1,523 46 85 1 1,608 47 Total temporarily impaired securities $ 6,650 $ 152 $ 4,584 $ 36 $ 11,234 $ 188 On March 31, 2008, BB&T held certain investment securities having continuous unrealized loss positions for more than 12 months. As of March 31, 2008, the unrealized losses on these securities totaled $16 million. Substantially all of these losses were in U.S. government-sponsored entity mortgage-backed securities, as well as other investment grade mortgage-backed securities. The unrealized losses are the result of changes in market interest rates rather than the credit quality of the issuers. At March 31, 2008, BB&T had the ability and intent to retain these securities for a period of time sufficient to recover all unrealized losses. Accordingly, BB&T did not recognize any other-than-temporary impairment in connection with these securities during the first three months of 2008. NOTE 4. Loans and Leases The following table provides a breakdown of BB&Ts loan portfolio as of March 31, 2008 and December 31, 2007. March 31, December 31, 2007 (Dollars in millions) Loans and leases, net of unearned income: Commercial loans and leases $ $ 44,870 Sales finance 6,021 Revolving credit 1,618 Direct retail 15,691 Total consumer loans 23,330 Residential mortgage loans 17,467 Specialized lending 5,240 Loans held for sale 779 Total loans and leases $ $ 91,686 BB&T Corporation Page 12 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 An analysis of the allowance for credit losses for the three month periods ended March 31, 2008 and 2007 is presented in the following table: March 31, March 31, 2007 (Dollars in millions) Beginning Balance $ $ 888 Allowance for acquired (sold) loans, net - 3 Provision for credit losses 71 Loans and leases charged-off ) (82 ) Recoveries of previous charge-offs 16 21 Net loans and leases charged-off ) (61 ) Ending Balance $ $ 901 Allowance for loan and lease losses $ $ 896 Reserve for unfunded lending commitments 16 5 Allowance for credit losses $ $ 901 The following table provides a summary of BB&Ts nonperforming and past due loans as of March 31, 2008 and December 31, 2007. March 31, December 31, 2007 (Dollars in millions) Nonaccrual loans and leases $ $ 502 Foreclosed real estate 143 Other foreclosed property 51 51 Total foreclosed property 194 Total nonperforming assets $ $ 696 Loans 90 days or more past due and still accruing $ $ 223 BB&T Corporation Page 13 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 NOTE 5. Long-Term Debt Long-term debt is summarized as follows: March 31, December 31, (Dollars in millions) Parent Company 6.50% Subordinated Notes Due 2011 (1,3) $ 648 $ 648 4.75% Subordinated Notes Due 2012 (1,3) 497 496 5.20% Subordinated Notes Due 2015 (1,3) 997 997 4.90% Subordinated Notes Due 2017 (1,3) 366 365 5.25% Subordinated Notes Due 2019 (1,3) 600 600 Branch Bank Fixed Rate Secured Borrowings Due 2010 (5) 4,000 4,000 Floating Rate Senior Notes Due 2008 500 500 Floating Rate Senior Notes Due 2009 500 500 Floating Rate Subordinated Notes Due 2016 (1) 350 350 Floating Rate Subordinated Notes Due 2017 (1) 300 300 4.875% Subordinated Notes Due 2013 (1,3) 249 249 5.625% Subordinated Notes Due 2016 (1,3) 399 399 Federal Home Loan Bank Advances to Branch Bank (4) Varying maturities to 2027 9,853 7,210 Junior Subordinated Debt to Unconsolidated Trusts (2) 5.85% BB&T Capital Trust I Securities Due 2035 (3) 514 514 6.75% BB&T Capital Trust II Securities Due 2036 598 598 6.82% BB&T Capital Trust IV Securities Due 2077 (6) 600 600 Other Securities (7) 182 183 Other Long-Term Debt 37 37 Fair value hedge-related basis adjustments 354 147 Total Long-Term Debt $ 21,544 $ 18,693 (1) Subordinated notes that qualify under the risk-based capital guidelines as Tier 2 supplementary capital, subject to certain limitations. (2) Securities that qualify under the risk-based capital guidelines as Tier 1 capital, subject to certain limitations. (3) These fixed rate notes were swapped to floating rates based on LIBOR. At March 31, 2008, the effective rates paid on these borrowings ranged from 2.92% to 5.26%. (4) At March 31, 2008, the weighted average cost of these advances was 4.21% and the weighted average maturity was 6.9 years. (5) This borrowing is currently secured by automobile loans. The fixed rate was swapped to a floating rate based on LIBOR. (6) These securities are fixed rate through June 12, 2037 and then switch to a floating rate based on LIBOR. (7) These securities were issued by companies acquired by BB&T. At March 31, 2008, the effective rate paid on these borrowings ranged from 4.50% to 10.07%. These securities have varying maturities through 2035. BB&T Corporation Page 14 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 NOTE 6. Contractual Obligations, Commitments, Contingent Liabilities, and Off-Balance Sheet Arrangements BB&T utilizes a variety of financial instruments to meet the financing needs of clients and reduce exposure to fluctuations in interest rates. These financial instruments include commitments to extend credit, standby letters of credit and financial guarantees, and derivatives. BB&T also has commitments to fund certain affordable housing investments and contingent liabilities of certain sold loans. Standby letters of credit and financial guarantees written are unconditional commitments issued by BB&T to guarantee the performance of a customer to a third party. These guarantees are primarily issued to support public and private borrowing arrangements, including commercial paper issuance, bond financing and similar transactions. The credit risk involved in the issuance of these guarantees is essentially the same as that involved in extending loans to clients and as such, the instruments are collateralized when necessary. As of March 31, 2008 and December 31, 2007, BB&T had issued standby letters of credit totaling $3.6 billion and $3.4 billion, respectively. The carrying amount of the liability for such guarantees was $8 million and $5 million at March 31, 2008 and December 31, 2007, respectively. A derivative is a financial instrument that derives its cash flows, and therefore its value, by reference to an underlying instrument, index or referenced interest rate. These instruments include interest-rate swaps, swaptions, caps, floors, collars, financial forward and futures contracts, when-issued securities, foreign exchange contracts and options written and purchased. BB&T uses derivatives primarily to manage risk related to securities, business loans, Federal funds purchased, long-term debt, mortgage servicing rights, mortgage banking operations and certificates of deposit. BB&T also uses derivatives to facilitate transactions on behalf of its clients. BB&T held a variety of derivative financial instruments with notional values of $57.9 billion and $47.2 billion at March 31, 2008 and December 31, 2007, respectively. These instruments were in a net gain position of $380 million and $181 million at March 31, 2008 and December 31, 2007, respectively. BB&T invests in certain affordable housing and historic building rehabilitation projects throughout its market area as a means of supporting local communities and receives tax credits related to these investments. BB&T typically acts as a limited partner in these investments and does not exert control over the operating or financial policies of the partnerships. Branch Bank typically provides financing during the construction and development of the properties; however, permanent financing is generally obtained from independent third parties upon completion of a project. BB&Ts outstanding commitments to fund affordable housing investments totaled $381 million and $444 million at March 31, 2008 and December 31, 2007, respectively. At March 31, 2008, BB&Ts maximum exposure to loss associated with these investments totaled $706 million. In the ordinary course of business, BB&T indemnifies its officers and directors to the fullest extent permitted by law against liabilities arising from pending litigation. BB&T also issues standard representations and warranties in underwriting agreements, merger and acquisition agreements, loan sales, brokerage activities and other similar arrangements. Counterparties in many of these indemnification arrangements provide similar indemnifications BB&T Corporation Page 15 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 to BB&T. Although these agreements often do not specify limitations, BB&T does not believe that any payments related to these guarantees would materially change the financial condition or results of operations of BB&T. Merger and acquisition agreements of businesses other than financial institutions occasionally include additional incentives to the acquired entities to offset the loss of future cash flows previously received through ownership positions. Typically, these incentives are based on the acquired entitys contribution to BB&Ts earnings compared to agreed-upon amounts. When offered, these incentives are typically issued for terms of three to five years. Since certain provisions of these agreements do not specify dollar limitations, it is not possible to quantify the maximum exposure resulting from these agreements. BB&T has sold certain mortgage-related loans that contain recourse provisions. These provisions generally require BB&T to reimburse the investor for a share of any loss that is incurred after the disposal of the property. At March 31, 2008,BB&T had $877 million of residential mortgage loans sold with recourse. In the event of nonperformance by the borrower, BB&T has maximum recourse exposure of approximately $769 million. In addition, BB&T has $2.2 billion in loans serviced for others that were covered by loss sharing agreements. BB&Ts maximum exposure to loss for these loans is approximately $625 million. The majority of these recourse obligations were acquired by BB&T during 2007 in connection with the acquisition of Collateral Real Estate Capital, LLC. Neither BB&T nor the predecessor has incurred any losses related to these recourse provisions. BB&T has investments and future funding commitments to certain venture capital funds. As of March 31, 2008, BB&T had investments of $107 million, net of minority interest, related to these ventures and future funding commitments of $234 million. BB&Ts risk exposure relating to such commitments is generally limited to the amount of investments and future funding commitments made. NOTE 7. Benefit Plans BB&T provides various benefit plans to substantially all employees, including employees of acquired entities. Employees of acquired entities generally participate in existing BB&T plans after consummation of the business combinations. The plans of acquired institutions are typically merged into the BB&T plans after consummation of the mergers, and, under these circumstances, credit is usually given to these employees for years of service at the acquired institution for vesting and eligibility purposes. Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2007 for descriptions and disclosures about the various benefit plans offered by BB&T. BB&T Corporation Page 16 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 The following tables summarize the components of net periodic benefit cost recognized for BB&Ts pension plans for the three month periods ended March 31, 2008 and 2007, respectively: Pension Plans Qualified Nonqualified For the For the Three Months Ended Three Months Ended March 31, March 31, (Dollars in millions) Service cost $ 17 $ 19 $ 1 $ 1 Interest cost 18 17 2 2 Estimated return on plan assets (34 ) (29 ) - - Amortization and other (1 ) - 1 1 Net periodic benefit cost $ - $ 7 $ 4 $ 4 NOTE 8. Computation of Earnings per Share BB&Ts basic and diluted earnings per share amounts for the three month periods ended March 31, 2008 and 2007, respectively, were calculated as follows: For the Three Months Ended March 31, (Dollars in millions, except per share data, shares in thousands) Basic Earnings Per Share: Net income $ $ 421 Weighted average number of common shares 541,851 Basic earnings per share $ $ .78 Diluted Earnings Per Share: Net income $ $ 421 Weighted average number of common shares 541,851 Add: Effect of dilutive outstanding equity-based awards 5,379 Weighted average number of diluted common shares 547,230 Diluted earnings per share $ $ .77 For the three months ended March 31, 2008 and 2007 the number of antidilutive awards was 32.5 million and 7.8 million shares, respectively. BB&T Corporation Page 17 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 NOTE 9. Comprehensive Income (Loss) The balances in accumulated other comprehensive loss for the periods indicated are shown in the following tables: As of March 31, 2008 Pre -Tax Tax After-Tax Amount Benefit Amount (Dollars in millions) Unrealized net losses on securities available for sale $ (29 ) $ (11 ) $ ) Unrecognized net pension and postretirement costs (128 ) (48 ) (80 ) Unrealized net losses on cash flow hedges (11 ) (4 ) (7 ) Foreign currency translation adjustment 2 - 2 Total $ (166 ) $ (63 ) $ (103 ) As of December 31, 2007 Pre -Tax Tax After-Tax Amount Benefit Amount (Dollars in millions) Unrealized net losses on securities available for sale $ (45 ) $ (17 ) $ (28 ) Unrecognized net pension and postretirement costs (127 ) (48 ) (79 ) Foreign currency translation adjustment 3 - 3 Total $ (169 ) $ (65 ) $ (104 ) BB&T Corporation Page 18 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 NOTE 10. Operating Segments BB&Ts operations are divided into seven reportable business segments: the Banking Network, Residential Mortgage Banking, Sales Finance, Specialized Lending, Insurance Services, Financial Services and Treasury. These operating segments have been identified based on BB&Ts organizational structure. The segments require unique technology and marketing strategies and offer different products and services. While BB&T is managed as an integrated organization, individual executive managers are held accountable for the operations of these business segments. BB&T emphasizes revenue growth by focusing on client service, sales effectiveness and relationship management. The segment results contained herein are presented based on internal management accounting policies that were designed to support these strategic objectives. Unlike financial accounting, there is no comprehensive authoritative body of guidance for management accounting equivalent to generally accepted accounting principles. The performance of the segments is not comparable with BB&Ts consolidated results or with similar information presented by any other financial institution. Additionally, because of the interrelationships of the various segments, the information presented is not indicative of how the segments would perform if they operated as independent entities. Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2007, for a description of internal accounting policies and the basis of segmentation, including a description of the segments presented in the accompanying tables. The following tables disclose selected financial information with respect to BB&Ts reportable business segments for the periods indicated: BB&T Corporation Page 19 First Quarter 2008 10-Q BB&T Corporation Reportable Segments For the Three Months Ended March 31, 2008 and 2007 Residential Banking Network Mortgage Banking Sales Finance Specialized Lending Insurance Services (Dollars in millions) Net interest income (expense) $ 533 $ 573 $ 283 $ 242 $ 97 $ 87 $ 173 $ 163 $ 4 $ 4 Net funds transfer pricing 292 260 (211 ) (184 ) (66 ) (59 ) (54 ) (53 ) (1 ) 1 Net interest income (expense) 825 833 72 58 31 28 119 110 3 5 Economic provision for loan and lease losses 43 36 3 2 5 5 80 43 - - Noninterest income 287 241 48 32 - 1 31 18 203 208 Intersegment net referral fees (expense) 69 53 (25 ) (22 ) (3 ) (3 ) - Noninterest expense 374 356 17 15 6 6 59 49 165 154 Allocated corporate expenses 174 146 3 2 3 2 9 5 10 7 Income (loss) before income taxes 590 589 72 49 14 13 2 31 31 52 Provision (benefit) for income taxes 211 213 26 18 5 5 1 12 12 20 Segment net income (loss) $ 379 $ 376 $ 46 $ 31 $ 9 $ 8 $ 1 $ 19 $ 19 $ 32 Identifiable segment assets (period end) $ 61,503 $ 56,814 $ 19,430 $ 16,787 $ 5,805 $ 5,585 $ 5,601 $ 5,121 $ 1,061 $ 954 Financial Services Treasury All Other Segments (1) Parent/Reconciling Items Total BB&T Corporation (Dollars in millions) Net interest income (expense) $ 12 $ 4 $ 23 $ (55 ) $ 44 $ 33 $ (152 ) $ (106 ) $ 1,017 $ 945 Net funds transfer pricing 8 7 (21 ) (12 ) (43 ) (40 ) 96 80 - - Net interest income (expense) 20 11 2 (67 ) 1 (7 ) (56 ) (26 ) 1,017 945 Economic provision for loan and lease losses - 92 (15 ) 223 71 Noninterest income 154 132 60 12 11 13 (23 ) (5 ) 771 652 Intersegment net referral fees (expense) 4 3 - (45 ) (31 ) - - Noninterest expense 132 119 3 2 21 23 159 159 936 883 Allocated corporate expenses 9 7 1 1 - 1 (209 ) (171 ) - - Income (loss) before income taxes 37 20 58 (58 ) (9 ) (18 ) (166 ) (35 ) 629 643 Provision (benefit) for income taxes 13 7 15 (33 ) (7 ) (11 ) (75 ) (9 ) 201 222 Segment net income (loss) $ 24 $ 13 $ 43 $ (25 ) $ (2 ) $ (7 ) $ (91 ) $ (26 ) $ 428 $ 421 Identifiable segment assets (period end) $ 3,060 $ 2,219 $ 27,285 $ 23,254 $ 4,241 $ 3,445 $ 8,431 $ 7,515 $ 136,417 $ 121,694 (1) Includes financial data from subsidiaries below the quantitative and qualitative thresholds requiring disclosure. BB&T Corporation Page 20 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 NOTE 11. Equity-Based Compensation Plans BB&T has options, restricted shares of common stock and restricted share units outstanding from the following equity-based compensation plans: the 2004 Stock Incentive Plan (2004 Plan), the 1995 Omnibus Stock Incentive Plan, the Non-Employee Directors Stock Option Plan, and plans assumed from acquired entities. All plans generally allow for accelerated vesting of awards for holders who retire and have met all retirement eligibility requirements and in connection with certain other events. BB&Ts shareholders have approved all equity-based compensation plans with the exception of plans assumed from acquired companies. As of March 31, 2008, the 2004 Plan is the only plan that has awards available for future grants. Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2007, for further disclosures related to equity-based awards issued by BB&T. BB&T measures the fair value of each option award on the date of grant using the Black-Scholes option-pricing model with the following weighted average assumptions used for grants awarded during the first three months of 2008. Assumptions: Risk-free interest rate 3.6 % Dividend yield 4.5 Volatility factor 15.5 Expected life 6.9 yrs Fair value of options per share $ 3.45 BB&T measures the fair value of restricted shares based on the price of BB&Ts common stock on the grant date and the fair value of restricted share units based on the price of BB&Ts common stock on the grant date less the present value of expected dividends that are foregone during the vesting period. The following table details the activity during the first three months of 2008 related to stock options awarded by BB&T: For the Three Months Ended March 31, 2008 Wtd. Avg. Exercise Options Price Outstanding at beginning of period 38,042,742 $ 36.61 Granted 6,512,031 34.32 Exercised (857,976 ) 30.23 Forfeited or expired (129,836 ) 36.97 Outstanding at end of period 43,566,961 $ 36.40 Exercisable at end of period 26,969,625 $ 35.31 BB&T Corporation Page 21 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 The following table details the activity during the first three months of 2008 related to restricted shares and restricted share units awarded by BB&T: For the Three Months Ended March 31, 2008 Wtd. Avg. Grant Date Shares/Units Fair Value Nonvested at beginning of period 3,994,441 $ 33.20 Granted 2,522,904 23.37 Vested (17,520 ) 32.71 Forfeited (53,660 ) 31.97 Nonvested at end of period 6,446,165 $ 29.36 NOTE 12. Fair Value Measurements BB&T adopted SFAS No. 157 effective January 1, 2008. SFAS No. 157, which provides a framework for measuring fair value, requires that an entity determine fair value based on the principal market for the asset or liability being measured. Upon adoption, BB&T changed its principal market for measuring the fair value of certain client derivative contracts. The impact of this change on the measurement of fair value for these contracts was $7 million, pre-tax, and was recorded as a decrease in other noninterest income effective January 1, 2008. BB&T also adopted SFAS No. 159 effective January 1, 2008. SFAS No. 159 allows an entity the option to elect fair value for the initial and subsequent measurement of certain financial assets and liabilities on a contract-by-contract basis. This option is generally irrevocable. BB&T elected to adopt fair value for all commercial mortgage loans held for sale and prime residential mortgage loans held for sale originated after December 31, 2007. There was no impact to retained earnings as a result of the adoption of SFAS No. 159. BB&T elected the Fair Value Option for the majority of new loans held for sale because they are hedged using derivatives and the historical accounting practice resulted in volatility in earnings. Under historical accounting practices, BB&T was required to account for the derivatives at fair value and the loans held for sale at lower of cost or market. This practice resulted in volatility in reported earnings during a declining interest-rate environment, because the decline in the value of derivatives held were required to be marked down, but the increasing value of the loans held for sale could not be marked up. Under the Fair Value Option, BB&T will be permitted to record both the loans held for sale and the corresponding derivatives at the full fair value, which will eliminate the mismatch in reported earnings that was caused by the prior accounting practices. BB&T has not elected the Fair Value Option for a small portfolio of its loans held for sale because these loans are not exchanged in an active market and BB&T does not hedge these assets. Fair value for loans held for sale is primarily based on quoted market prices for securities backed by similar types of loans. Following the adoption of SFAS No. 159, BB&T Corporation Page 22 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 direct loan origination fees and costs related to loans held for sale for which the Fair Value Option has been elected are no longer capitalized and recognized in earnings upon the sale of such loans, but rather are recorded as mortgage banking income in the case of the direct loan origination fees and primarily personnel expense in the case of the direct loan origination costs. The following table details the fair value and unpaid principal balance of loans held for sale at March 31, 2008, that were elected to be carried at fair value. Fair Value less Aggregate Aggregate Unpaid Unpaid Principal Principal Fair Value Balance Balance (Dollars in millions) Loans held for sale reported at fair value Total (1) $ 1,745 $ 1,734 $ 11 Nonaccrual loans - - - Loans 90 days or more past due and still accruing interest - - - (1) The increase in fair value is reflected in mortgage banking income anddoes not relate to credit risk. Fair Value Measurements SFAS No. 157 defines fair value as the exchange price that would be received on the measurement date to sell an asset or the price paid to transfer a liability in the principal or most advantageous market available to the entity in an orderly transaction between market participants. SFAS No. 157 also establishes a three level fair value hierarchy that describes the inputs that are used to measure assets and liabilities . Level 1 Level 1 asset and liability fair values are based on quoted prices in active markets for identical assets and liabilities. Level 1 assets and liabilities include certain equity securities and derivative contracts that are traded in an active market . Level 2 Level 2 asset and liability fair values are based on observable inputs that include: quoted market prices for similar assets or liabilities; quoted market prices that are not in an active market; or other inputs that are observable in the market and can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 2 assets and liabilities include fixed income securities and mortgage-backed securities that are held in the Corporations trading and available-for-sale portfolios, loans held for sale, certain derivative contracts and short-term borrowings. Level 3 Level 3 assets and liabilities are financial instruments whose value is calculated by the use of pricing models and/or discounted cash flow methodologies, as well as financial instruments for which the determination of fair value requires significant management BB&T Corporation Page 23 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 judgment or estimation. These methodologies may result in a significant portion of the fair value being derived from unobservable data. Level 3 assets and liabilities include certain trading securities, mortgage servicing rights, venture capital investments and certain derivative contracts. Assets and liabilities measured at fair value on a recurring basis, including financial instruments for which BB&T has elected the Fair Value Option are summarized below: Fair Value Measurements for Assets and Liabilities Measured on a Recurring Basis Quoted Prices in Active Significant Other Significant Markets for Identical Assets Observable Inputs Unobservable Inputs 3/31/2008 (Level 1) (Level 2) (Level 3) (Dollars in Millions) Assets: Trading securities $ 609 $ 213 $ 382 $ 14 Securities available for sale 23,487 287 23,186 14 Loans held for sale (1) 1,745 - 1,745 - Residential mortgage servicing rights 406 - - 406 Derivative assets (2) 814 1 790 23 Venture capital investments (2) 141 - - 141 Total assets $ Liabilities: Derivative liabilities (2) $ 434 $ 4 $ 426 $ 4 Short-term borrowed funds (3) 269 - 269 - Total liabilities $ $ 4 $ $ 4 (1) Loans held for sale are residential and commercial mortgage loans that were originated subsequent to December 31, 2007 for which the Company elected the fair value option under SFAS No. 159. Loans originated prior to January 1, 2008 and certain other loans held for sale are still accounted for at the lower of cost or market. There were $77 million in loans held for sale that are not accounted for at fair value. (2) These amounts are reflected in other assets and other liabilities on the Consolidated Balance Sheet. (3) Short term borrowed fundsreflect securities sold short positions. The table below presents a reconciliation for the period of January 1, 2008 to March 31, 2008, for all Level 3 assets and liabilities that are measured at fair value on a recurring basis . Fair Value Measurements Using Significant Unobservable Inputs Mortgage Venture Capital AFS Securities Trading Servicing Rights Net Derivatives Investments (Dollars in Millions) Beginning Balance $ 9 $ 27 $ 472 $ 2 $ 128 Total realized and unrealized gains or losses: Included in earnings - (2 ) (107 ) 17 (1 ) Included in other comprehensive income - Purchases, issuances and settlements 5 (14 ) 41 - 14 Transfers in and/or out of Level 3 - 3 - - - Ending Balance $ 14 $ 14 $ 406 $ 19 $ 141 BB&T Corporation Page 24 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) First Quarter 2008 The table below summarizes unrealized and realized gains and losses recorded in earnings for Level 3 assets and liabilities for the period January 1, 2008 to March 31, 2008. Total Gains and Losses Mortgage Venture Capital Trading Servicing Rights Net Derivatives Investments (Dollars in Millions) Classification of gains and losses (realized/unrealized) included in earnings for the period: Mortgage banking income $ - $ (107 ) $ 17 $ - Other noninterest income (2 ) - - (1 ) Total $ (2 ) $ (107 ) $ 17 $ (1 ) Net unrealized gains (losses) included in net income relating to assets and liabilities still held at March 31, 2008 $ - $ (84 ) $ 19 $ (1 ) The realized and unrealized losses reported for the mortgage servicing rights asset are comprised of a negative valuation adjustment of $84 million and the realization of expected residential mortgage servicing rights cash flows of $23 million. BB&T uses various derivative financial instruments to mitigate the income statement effect of changes in fair value due to its quarterly valuation. During the three months ended March 31, 2008, the derivative instruments produced gains of $82 million, which covered 97.6% of the negative valuation loss recorded. Back to Index BB&T Corporation Page 25 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Managements Discussion and Analysis First Quarter 2008 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This Quarterly Report on Form 10-Q contains forward-looking statements with respect to the financial condition, results of operations and businesses of BB&T. These forward-looking statements involve certain risks and uncertainties and are based on the beliefs and assumptions of the management of BB&T and the information available to management at the time that these disclosures were prepared. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following : general economic or business conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit or other services; changes in the interest rate environment may reduce net interest margins and/or the volumes and values of loans made or held as well as the value of other financial assets held; competitive pressures among depository and other financial institutions may increase significantly; legislative or regulatory changes, including changes in accounting standards, may adversely affect the businesses in which BB&T is engaged; local, state or federal taxing authorities may take tax positions that are adverse to BB&T; adverse changes may occur in the securities markets; competitors of BB&T may have greater financial resources and develop products that enable them to compete more successfully than BB&T; costs or difficulties related to the integration of the businesses of BB&T and its merger partners may be greater than expected; expected cost savings associated with completed mergers may not be fully realized or realized within the expected time frames; and deposit attrition, customer loss and/or revenue loss following completed mergers may be greater than expected. Regulatory Considerations BB&T and its subsidiaries and affiliates are subject to numerous examinations by federal and state banking regulators, as well as the SEC, the Financial Industry Regulatory Authority, and various state insurance and securities regulators. BB&T and its subsidiaries have from time to time received requests for information from regulatory authorities in various states, including state insurance commissions and state attorneys general, securities regulators and other regulatory authorities, concerning their business practices. Such requests are considered incidental to the normal conduct of business . Please refer to BB&Ts Annual Report on Form 10-K for the year ended December 31, 2007 for additional disclosures with respect to laws and regulations affecting the Companys businesses. BB&T Corporation Page 26 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Managements Discussion and Analysis First Quarter 2008 On April 1, 2008, BB&T Bankcard Corporation was converted into a federally chartered thrift institution and renamed BB&T Financial, FSB (BB&T FSB). As a federally chartered thrift, BB&T FSB will be subject to regulation, supervision and examination by the Office of Thrift Supervision. In connection with the charter conversion of BB&T FSB, Sheffield Financial, LLC and MidAmerica Gift Certificate Company, which were previously direct operating subsidiaries of the Corporation, became divisions or subsidiaries of BB&T FSB. In addition, Liberty Mortgage Corporation, formerly a subsidiary of Branch Bank, was reorganized as a subsidiary of BB&T FSB. These organizational structure changes were made to optimize the operating efficiency of these divisions or subsidiaries and have no impact on BB&Ts reportable segments. Critical Accounting Policies The accounting and reporting policies of BB&T Corporation and its subsidiaries are in accordance with accounting principles generally accepted in the United States of America and conform to general practices within the banking industry. BB&Ts financial position and results of operations are affected by managements application of accounting policies, including estimates, assumptions and judgments made to arrive at the carrying value of assets and liabilities and amounts reported for revenues and expenses. Different assumptions in the application of these policies could result in material changes in BB&Ts consolidated financial position and/or consolidated results of operations and related disclosures. The more critical accounting and reporting policies include BB&Ts accounting for the allowance for loan and lease losses and reserve for unfunded lending commitments, determining fair value of financial instruments, intangible assets and other purchase accounting related adjustments associated with mergers and acquisitions, costs and benefit obligations associated with BB&Ts pension and postretirement benefit plans, and income taxes. Understanding BB&Ts accounting policies is fundamental to understanding BB&Ts consolidated financial position and consolidated results of operations. Accordingly, BB&Ts significant accounting policies and changes in accounting principles are discussed in detail in Note 1 of the Notes to Consolidated Financial Statements in BB&Ts Annual Report on Form 10-K for the year ended December 31, 2007. The following is a summary of BB&Ts critical accounting policies that are highly dependent on estimates, assumptions and judgments. These critical accounting policies are reviewed with BB&Ts Audit Committee on a periodic basis. Allowance for Loan and Lease Losses and Reserve for Unfunded Lending Commitments It is the policy of BB&T to maintain an allowance for loan and lease losses and a reserve for unfunded lending commitments that equals managements best estimate of probable credit losses that are inherent in the portfolio at the balance sheet date. Estimates for loan and lease losses are determined by analyzing historical loan and lease losses, current trends in delinquencies and charge-offs, changes in commercial loan risk grades, plans for problem loan and lease administration, the results of regulatory examinations, and changes in the size, composition and risk assessment of the loan and lease portfolio. Also included in managements estimates for loan and lease losses are considerations with respect to the impact of current economic events, the outcomes of which are uncertain. These events may include, but are not limited to, fluctuations in overall interest rates, political conditions, legislation that may directly BB&T Corporation Page 27 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Managements Discussion and Analysis First Quarter 2008 or indirectly affect the banking industry and economic conditions affecting specific geographical areas and industries in which BB&T conducts business. The methodology used to determine an estimate for the reserve for unfunded lending commitments is inherently similar to the methodology utilized in calculating the allowance for loans and leases adjusted for factors specific to binding commitments, including the probability of funding and exposure at the time of funding. Fair Value of Financial Instruments A significant portion of BB&Ts assets and liabilities are financial instruments that are carried at fair value. This includes securities available for sale, trading securities, derivatives, certain loans held for sale, residential mortgage servicing rights, certain short-term borrowings and venture capital investments. At March 31, 2008, the percentage of total assets and total liabilities measured at fair value was 19.9% and less than 1%, respectively. The majority of assets and liabilities carried at fair value are based on either quoted market prices or market prices for similar instruments. At March 31, 2008, the percentage of assets and liabilities measured at fair value using significant unobservable inputs was 2.2%, which is less than 1% of BB&Ts total assets. Securities The fair values for available-for-sale and trading securities are generally based upon information received from nationally known third party pricing services. These values take into account recent market activity as well as other market observable data such as interest rate, spread and prepayment information. When market observable data is not available, which generally occurs due to the lack of liquidity for certain trading securities, the valuation of the security is subjective and may involve substantial judgment. As of March 31, 2008, BB&T had approximately $28 million of available-for-sale and trading securities that were valued using unobservable inputs, which is less than 1% of total assets. Mortgage Servicing Rights BB&T has a significant mortgage loan servicing portfolio and related mortgage servicing rights. Mortgage servicing rights represent the present value of the future net servicing fees from servicing mortgage loans acquired or originated by BB&T. The methodology used to determine the fair value of mortgage servicing rights is subjective and requires the development of a number of assumptions, including anticipated prepayments of loan principal. The value of mortgage servicing rights is significantly affected by mortgage interest rates available in the marketplace, which influence mortgage loan prepayment speeds. In general, during periods of declining interest rates, the value of mortgage servicing rights declines due to increasing prepayments attributable to increased mortgage refinance activity. Conversely, during periods of rising interest rates, the value of servicing rights generally increases due to reduced refinance activity. BB&T has two classes of mortgage servicing rights for which it separately manages the economic risk: residential and commercial. Residential mortgage servicing rights are carried at fair value with changes in fair value recorded as a component of mortgage banking income each period. BB&T uses various derivative instruments to mitigate the income statement effect of BB&T Corporation Page 28 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Managements Discussion and Analysis First Quarter 2008 changes in fair value, due to changes in valuation inputs and assumptions, of its residential mortgage servicing rights. Commercial mortgage servicing rights are carried at lower of cost or market and amortized over the estimated period that servicing income is expected to be received based on projections of the amount and timing of estimated future cash flows. The amount and timing of servicing asset amortization is updated based on actual results and updated projections. Loans Held for Sale BB&T originates certain mortgage loans to be sold to investors. The majority of these loans are carried at fair value based on the Fair Value Option. For these loans, the fair value is primarily based on quoted market prices for securities backed by similar types of loans. Changes in the fair value are recorded as a component of mortgage banking income while mortgage loan origination costs for loans held for sale for which the Corporation elected the Fair Value Option are recognized in noninterest expense when incurred. The changes in fair value of these assets are largely driven by changes in interest rates subsequent to loan funding and changes in the fair value of servicing associated with the mortgage loan held for sale. BB&T uses various derivative instruments to mitigate the income statement effect of changes in fair value of the underlying loans. Derivatives BB&T utilizes derivatives to manage various financial risks. The fair values of derivative financial instruments are determined based on quoted market prices, dealer quotes and internal pricing models that are primarily sensitive to market observable data. BB&T mitigates the credit risk by subjecting counterparties to credit reviews and approvals similar to those used in making loans and other extensions of credit. In addition, certain counterparties are required to provide collateral to BB&T when their unsecured loss positions exceed certain negotiated limits. The fair value of interest rate lock commitments, which are related to mortgage loan commitments, is based on quoted market prices adjusted for commitments that BB&T does not expect to fund and includes the value attributable to the net servicing fee. Venture Capital Investments BB&T has venture capital investments that are carried at fair value. Changes in the fair value of these investments are recorded in other noninterest income each period. In many cases there is no observable market value for these investments and therefore management must estimate the fair value based on a comparison of the operating performance of the company to multiples in the marketplace for similar entities. This analysis requires significant judgment and actual values in a sale could differ materially from those estimated. As of March 31, 2008, BB&T had $141 million of venture capital investments, which is less than 1% of total assets. Intangible Assets BB&Ts mergers and acquisitions are accounted for using the purchase method of accounting. Under the purchase method, BB&T is required to record the assets acquired, BB&T Corporation Page 29 First Quarter 2008 10-Q BB&T Corporation and Subsidiaries Managements Discussion and Analysis First Quarter 2008 including identified intangible assets and liabilities assumed at their fair value, which often involves estimates based on third party valuations, such as appraisals, or internal valuations based on discounted cash flow analyses or other valuation techniques, all of which are inherently subjective. The amortization of identified intangible assets is based upon the estimated economic benefits to be received, which is also subjective. These estimates also include the establishment of various accruals and allowances based on planned facility dispositions and employee severance considerations, among other acquisition-related items. In addition, purchase acquisitions typically result in goodwill, which is subject to ongoing periodic impairment tests based on the fair value of net assets acquired compared to the carrying value of goodwill. The major assumptions used in the impairment testing process include the estimated future cash flows of each business unit and discount rates.
